Citation Nr: 0527874	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  98-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent, prior to May 22, 2000, for an anxiety reaction with 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a heart disorder 
with hypertension as secondary to service-connected anxiety 
reaction with PTSD. 

3.  Entitlement to service connection for a gastrointestinal 
disorder as secondary to service-connected anxiety reaction 
with PTSD. 


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In a decision dated in May 2000, the Board denied all three 
claims on appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  As 
the VCAA represented a significant change in the law, in 
January 2001, the parties before the Court filed a Joint 
Motion for Remand and Stay of Proceedings.  In February 2001, 
the Court granted the motion, vacated the Board's May 2000, 
decision, and remanded the matter to the Board for 
consideration of the applicability of the VCAA to the 
veteran's case.  

In January 2002, the Board remanded the case to insure 
compliance with the requirements of VCAA and to arrange for 
VA medical examinations and opinions.  The required notice 
was sent to the veteran with a copy to his attorney, in March 
2002.  The required medical examinations have been completed 
and opinions obtained.  Additional medical records have also 
been obtained.  In as much as the required development has 
been completed, the Board proceeds with its review of the 
appeal.  

At the time of the January 2002 Board remand, the issues 
included entitlement to an increased rating for anxiety 
reaction with post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  The veteran's 
claim for an increased rating was received by VA on July 14, 
1995.  The RO originally denied the claim in February 1998, 
continuing a 10 percent rating.  The notice of disagreement 
was received in March 1998.  In January 1999, an RO hearing 
officer granted a 30 percent rating, effective July 20, 1995.  
In May 2004, the RO granted a 100 percent rating effective 
May 22, 2000.  While this decision granted the highest 
evaluation, it did not grant that evaluation for the entire 
time that the claim was open.  In effect, the RO decision 
denied an increased rating prior to May 22, 2000.  Thus, the 
evaluation before May 22, 2000, is still before the Board.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected anxiety reaction with PTSD has not 
been manifested by more than definite or moderately large 
social and industrial impairment.    

3.  As of November 7, 1996, the service-connected anxiety 
reaction with PTSD has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; it has not been manifested by 
occupational and social impairment with reduced reliability 
and productivity.  

4.  The medical evidence shows that the veteran's coronary 
artery disease with a history of two myocardial infarctions 
and hypertension were caused by his service-connected anxiety 
reaction with PTSD.

5.  The medical evidence shows that the veteran's 
gastroesophageal reflux disease with dyspepsia was caused by 
his service-connected anxiety reaction with PTSD and is 
linked to service.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an 
anxiety reaction with post-traumatic stress disorder (PTSD), 
prior to May 22, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.132,  Diagnostic Code 9411 (prior to November 7, 
1996); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Codes 
9400, 9411 (2005).  

2.  The veteran's coronary artery disease, status post 
myocardial infarction times two and hypertension are 
proximately due to and the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  

3.  service connection for gastroesophageal reflux disease 
with dyspepsia is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for secondary service connection 
for heart disease with hypertension and GERD.  Therefore, no 
further development is needed with respect to these claims.

As to the claim for an increased rating for the veteran's 
psychiatric disorder, he   filed his claim before the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required with regard to 
the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim for a 
rating in excess of 30 percent for an anxiety reaction with 
PTSD.  Discussions in the February 1998 rating decision on 
appeal, the July 1998 statement of the case (SOC), and 
various SSOCs, including the most recent dated in April 2004, 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claim.

Further, VCAA notice letters, dated in March 2002 and 
November 2003 informed the veteran of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered years before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The November 2003 VCAA notice 
letter requested that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim for a rating in excess of 30 percent for 
his anxiety disorder with PTSD, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.  
Thus, the failure to use the exact language of 38 C.F.R. 
§ 3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran has been afforded VA psychiatric 
examinations just prior to and during the course of this 
appeal.  The Board finds that these evaluations were thorough 
in nature and adequate for rating the veteran's psychiatric 
disorder under the old and current criteria for rating mental 
disorders.  This evidence, along with the other relevant 
evidence in the claims file, provides sufficient findings 
upon which to resolve the increased rating claim on appeal.  
There is no duty to provide another examination or medical or 
psychiatric opinion.  Id.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.



Anxiety Reaction with Post-Traumatic Stress Disorder (PTSD)

Initially, the Board notes that the veteran's service-
connected psychiatric disability was rated at 10 percent when 
his claim for an increase was received by VA in July 1995.  
The claim is contained in a statement which bears two date 
stamps, showing receipt on July 14,1995 and July 20, 1995.  A 
decision review officer subsequently awarded a 30 percent 
rating effective July 20, 1995.  Whether the claim was 
received on the 14th or the 20th is not relevant, because the 
regulations provide that payments will begin the first day of 
the next month.  38 C.F.R. § 3.31 (2005).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2005).  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  

The rating criteria changed after the veteran filed his 
claim.  Generally, in a claim for an increased rating, where 
the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as follows:
?	Where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community; with totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran 
demonstrably unable to obtain or retain 
employment................................................................100 percent.  
?	If the ability to establish and maintain effective or 
favorable relationships with people was severely 
impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment...............................................................70 percent.  
?	Where the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial 
impairment......................50 percent.  
?	Where there is definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to 
produce definite industrial 
impairment...............................................................30 percent.  
?	In a precedent opinion, dated November 9, 1993, the 
General Counsel of VA concluded that the term 
"definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial 
inadaptability that is "more than moderate but less 
than rather large."  VAOPGCPREC. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  
?	If the manifestations were less than the criteria for 
the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and 
industrial impairment......................................................10 percent.  
?	Where there were neurotic symptoms which might somewhat 
adversely affect relationships with others but which did 
not cause impairment of working ability 
..............................................................0 percent.  
38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7, 1996).  

In his July 1995 claim, the veteran asked that his records 
from a VA medical center be reviewed.  Review of VA records 
for the 2 years before the claim disclose a few references to 
depression without detailed findings, as well as information 
on other conditions.  See 38 C.F.R. §§ 3.159, 3.400(o) 
(2005).  The earliest VA clinical note, in the 2 years before 
the claim, which provides detailed evidence on the veteran's 
psychiatric status is dated in August 1994.  

A VA psychiatry clinic note dated on August 2, 1994, shows 
that the veteran complained of a depressed mood.  It was 
reported that he had a depressed mood when evaluated two 
years earlier.  At that time, the impression was dysthymia, 
no major affective disorder.  This time the veteran had the 
same complaints of being depressed with decreased energy, low 
self-esteem and motivation.  There were no acute changes 
recently.  He denied changes in sleep or appetite, anhedonia, 
changes in mental energy, suicidal ideation, guilt, or 
hopelessness.  On mental status examination, the veteran was 
alert and oriented.  His mood was depressed.  His affect was 
full and appropriate.  Speech was within normal limits.  
Thought content was linear and logical.  There were no 
deficits in perception.  Attention, cognition and memory were 
grossly intact.  The diagnosis was dysthymia, rule out major 
depression.  Medication was begun.  A follow-up note is dated 
later that month.  

The September 1994 VA clinical note shows that the veteran 
complained of depression and started medication.  He reported 
mild improvement, without side effects.  He was still 
somewhat depressed.  Symptoms included being irritable.  He 
would start medication.  The diagnosis was major depressive 
episode.  The GAF was 65.  (The global assessment of 
functioning (GAF) is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 61 to 70 indicates some mild symptoms, (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.)  

An October 1994 VA clinical note shows the veteran had 
dysthymia and depression.  He was taking Zoloft and reported 
some mild improvement.  His sleep and appetite were better 
and he had more energy.  Mental status examination showed him 
to be alert and oriented.  His mood was euthymic and his 
affect was stable.  The impression was that the veteran had a 
major depressive episode, mild.  

A VA clinical record dated in November 1994 shows the veteran 
complained of a mildly depressed mood and less energy since 
having a cold.  Zoloft was restarted.  

A psychiatry note, dated in January 1997, shows the veteran 
sought VA treatment.  In February 1997, the veteran had no 
changes.  He continued to complain of chronic insomnia, 
chronic low grade dysphoria, memory deficits and anxiety 
syndrome.  

In April 1997, it was noted that the veteran was scheduled 
for an angiogram in a few days and was anxious about the 
procedure.  He reported feelings of depression with sleep 
disturbance.  His cognitive symptoms remained stable.  He was 
dysphoric and anxious, with a linear thought progression.  
The assessment was mild chronic anxiety with residual PTSD, 
chronic depression, and many executive dysfunction problems, 
stable.  

In July 1997, the veteran was seen for urinary complaints, 
and also complained of depression since having a myocardial 
infarction in 1996.  He had had two angioplasties within the 
last year.  He requested referral for depression.  He wanted 
an antidepressant, which he had declined in the past.  He 
reported major problems with sleep.  

In November 1998, a private psychiatrist evaluated the 
veteran for VA.  The veteran's chief complaints were 
depression, anxiety and nightmares.  Symptoms of depression 
included sad moods, tearful episodes, social isolation, 
hypersomnolence, poor energy, anhedonia, fatigue, 
irritability and angry out-bursts, as well as hopelessness, 
helplessness, and poor self esteem.  He denied psychotic 
symptoms such as hallucination or delusions.  He denied 
suicidal or homicidal ideation.  He denied panic attacks and 
manic symptoms.  On mental status examination, the veteran 
was cooperative.  His speech was of normal production, 
volume, and rate.  Psychomotor activity was slightly 
agitated.  Eye contact was good.  He was alert and oriented.  
Immediate recall was 3 of 3 items and 2 of 3 items in 3 
minutes.  Attention span was intact.  He was able to 
calculate change, name presidents and name the capital.  
Tests of abstract thought and judgment did not disclose any 
deficits.  His mood appeared depressed.  His affect was 
anxious.  There was no suicidal or homicidal ideation.  His 
thought processes were organized and goal directed.  Thought 
content was without apparent delusions, paranoia or bizarre 
thought content.  There were no auditory or visual 
hallucinations, ideas of reference, thought insertion, 
thought broadcasting, thought control or thought withdrawal.  

The private psychiatrist further stated that the veteran 
reported frequent daytime flashbacks and startle response.  
He had no delusions or hallucinations.  He reported frequent 
angry outbursts and irritability.  He did not report any 
suicidality or homicidality.  He denied difficulty 
maintaining personal hygiene or basic activities of daily 
living.  He was oriented to person, place and time.  He did 
not report any memory loss or impairment.  No obsessive or 
ritualistic behaviors were noted.  Rate and flow of speech 
were within normal limits.  There were no irrelevant, 
illogical or obscure speech patterns.  He denied panic 
attacks.  The veteran reported severe depression and 
significant anxiety.  He had frequent outbursts, 
irritability, startle responses, and nightmares about war 
related events.  A personality inventory was obtained.  The 
diagnoses were PTSD and major depressive disorder, moderate 
to severe, recurrent with anxious features.  The GAF for PTSD 
was 65.  The GAF for major depression was 70.  

The next VA examination was on May 22, 2000, and was the 
basis for the 100 percent evaluation.  

The rating criteria, prior to November 7, 1996, provided a 30 
percent rating for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, so that the psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Definite impairment is moderately large, more 
than moderate but less than rather large.  Here, the medical 
records, that is the competent documentation as to the extent 
of the disability, show that it is no more than the 
moderately large or definite impairment for which the rating 
schedule provides a 30 percent evaluation.  The competent 
medical evidence does not show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Rather, the medical 
evidence provides a preponderance of evidence which shows 
that the extent of the disability was never more than 
definite, as defined by the cited legal authority, and at no 
point did it approximate the considerable impairment required 
for a higher rating.  38 C.F.R. § 4.7.  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety and PTSD, is:                        

?	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
?	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
?	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
?	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
?	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
?	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 

38 C.F.R. § 4.130, Code 9411 (1997-2005).  

Prior to May 22, 2000, there was no competent evidence that 
the service-connected PTSD resulted in total social and 
occupational impairment.  The GAF score of 65, as discussed 
above, reflects an opinion that the disability is only mild.  
Further, there is no evidence of any of the factors which 
indicate that a higher rating is warranted under the new 
criteria.  The veteran's affect was anxious, not flattened.  
His speech was of normal production, volume, and rate; not 
circumstantial, circumlocutory, or stereotyped.  There were 
no panic attacks.  There was no evidence of difficulty in 
understanding complex commands.  There was no significant 
memory impairment.  Judgment and abstract thinking were not 
impaired.  There were no disturbances of motivation.  The 
depressed mood was consistent with the criteria for a 30 
percent evaluation and not the disturbance of mood associated 
with a 50 percent evaluation.  There was no evidence of 
difficulty in establishing and maintaining effective work and 
social relationships.  Similarly, there is no competent 
evidence of the criteria, above, for the 70 percent or 
100 percent evaluations.  Thus, the medical reports prior to 
May 22, 2000 provide a preponderance of evidence which 
describes an impairment that does not approximate either the 
old or new criteria for a higher rating.  38 C.F.R. § 4.7.  
As the preponderance of the evidence is against the claim for 
a higher rating, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2005) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board, as did the RO (see statement of the case dated in 
July 1998), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards", prior to May 22, 2000.  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Secondary Service Connection

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2005); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Service Connection for a Heart Disorder with Hypertension
as Secondary to Service-Connected Anxiety Reaction with PTSD.

VCAA requires VA to obtain a medical examination and opinion 
when such evidence is needed to decide the claim.  Here, 
there was extensive medical evidence that the veteran had a 
heart disorder with hypertension, but there was no competent 
medical opinion as to whether the disability was or was not 
the result of the service-connected psychiatric disability, 
as claimed by the veteran.  Consequently, the Board remanded 
the case for the required evidence.  

The veteran had a VA heart examination in May 2003.  The 
veteran's history was reviewed.  Diagnostic studies were also 
reviewed and the veteran was examined.  The cardiovascular 
diagnoses were coronary artery disease, status post 
myocardial infarction, two times, and controlled blood 
pressures.  The physician expressed the opinion that there 
was an association between cardiovascular disease and stress 
and anxiety, which could exacerbate hypertension.  They could 
also cause a stable plaque within vessels to rupture and 
cause a cardiac event, in this case, a myocardial infarction.  
The doctor recognized that there had been an underlying 
atherosclerotic process going on; however, it was possible 
for the psychiatric problems to exacerbate the underlying 
cardiovascular problem.  So, it was as likely as not that 
these factors of stress and anxiety could be precursors to 
cardiovascular events.  

The above opinion is by a competent medical professional who 
examined the veteran, his records and test results, and 
provided an opinion with an explanation.  It is the only one 
on point, so it is the preponderating evidence.  It 
establishes that the veteran's coronary artery disease, 
status post myocardial infarction times two and hypertension 
are proximately due to or the result of his service-connected 
psychiatric disability.  Consequently, secondary service 
connection is warranted.  38 C.F.R. § 3.310(a).

Service Connection for a Gastrointestinal Disorder

As noted above, VCAA requires VA to obtain a medical 
examination and opinion when such evidence is needed to 
decide the claim.  Here, there was extensive medical evidence 
that the veteran had a gastrointestinal disorder, but there 
was no competent medical opinion as to whether the disability 
was or was not the result of the service-connected 
psychiatric disability, as claimed by the veteran.  
Consequently, the Board remanded the case for the required 
evidence.  

The veteran had a VA gastrointestinal examination in May 
2003.  The veteran's history was reviewed.  Diagnostic 
studies were also reviewed and the veteran was examined.  The 
gastrointestinal diagnoses were that the veteran's symptoms 
were suggestive of dyspepsia and gastroesophageal reflux 
disease.  The physician expressed the opinion that there was 
an association between the veteran's gastroesophageal reflux 
disease with dyspepsia and his service-connected psychiatric 
disability.  The doctor also opined that it was as likely as 
not that the veteran's dyspepsia and gastroesophageal reflux 
disease were related to his military service.  

The above opinion is by a competent medical professional who 
examined the veteran, his records and test results, and 
provided an opinion.  It is the only opinion on point, so it 
is the preponderating evidence.  It supports the veteran's 
claim on direct incurrence (38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303) and secondary bases.  Accordingly, service 
connection for the veteran's gastroesophageal reflux disease 
with dyspepsia is warranted.  


ORDER

A disability rating in excess of 30 percent for an anxiety 
reaction with post-traumatic stress disorder, prior to May 
22, 2000, is denied.  

Secondary service connection for coronary artery disease, 
status post myocardial infarction two times, and hypertension 
is granted.  

Service connection for gastroesophageal reflux disease with 
dyspepsia is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


